                     Case 18-00039     Doc 71      Filed 01/25/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

In re:                                         )
                                               )
NAHID AHMADPOUR                                )
                                               )
                                               )       Chapter 7
                                               )       Case No. 18-11248
                                               )

NATIONWIDE REGISTRY                            )
                                               )
         Plaintiff                             )
                                               )
v.                                             )       Adversary No. 18-00039
                                               )
NAHID AHMADPOUR                                )
                                               )
         Defendant                             )


                                                LINE

         Nationwide Registry & Security Ltd. (“NRS”), by counsel, respectfully requests that this

Court consider and rule upon its Motion for Summary Judgment [ECF 16], as amplified by its

Memorandum in Support [ECF 17] and its Supplemental Memorandum in Support [ECF 58]. NRS

further states that the Pretrial Statement filed by Defendant makes it clear that there are no facts in

dispute, much less any material facts in dispute, as more fully set forth in the Response to the so-

called “Emergency” Motion to Compel filed by Ahmadpour.



                                                       Nationwide Registry & Security Ltd.
                                                       By Counsel
                 Case 18-00039      Doc 71     Filed 01/25/19    Page 2 of 2




By /s/ Robert L. Vaughn, Jr., pro hac vice
Fitzgerald Lewis, Md. Bar No. 16912
Robert L. Vaughn, Jr., Va Bar No. 10633
The Law Offices of Lewis & Associates, P.C.
6066 Leesburg Pike
Fourth Floor
Falls Church, VA 22041
T - (703) 912-3100
F - (703) 425-6300
flewis@lewisatlaw.com
Counsel for NRS


                                    Certificate of Service

       I hereby certify that on the 25th day of January, 2019, a copy of the foregoing Line was
served via the Court’s CM/ECF system to:

                             John D. Pels, Esq.
                             4845 Rugby Avenue, Third Floor
                             Bethesda, Maryland 20814
                             Counsel for Debtor

                             Kevin D. Judd, Esq.
                             601 Pennsylvania Ave., N.W.
                             Suite 900-South Bldg.
                             Washington, DC 20004
                             Counsel for Debtor

                             Laura J. Margulies, Trustee
                             6205 Executive Blvd.
                             Rockville, MD 20852


                                                   /s/ Robert L. Vaughn, Jr., pro hac vice____
                                                   Fitzgerald Lewis, Md. Bar No. 16912
                                                   Robert L. Vaughn, Jr., Va Bar No. 10633
                                                   The Law Offices of Lewis & Associates, P.C.
                                                   6066 Leesburg Pike
                                                   Fourth Floor
                                                   Falls Church, VA 22041
                                                   T - (703) 912-3100
                                                   F - (703) 425-6300
                                                   flewis@lewisatlaw.com
